Filed Under Rule 424(b)(3), Registration Statement No. 333-177949  Pricing Supplement Number 325 Dated Monday, May 19, 2014  (To: Prospectus Dated November 14, 2011 and Prospectus Supplement Dated November 17, 2011)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FTM8 [] 100% 1.800% [] Fixed 3.000% MONTHLY 11/15/2023 06/15/2014 Yes Senior Unsecured Notes Redemption Information: Non-Callable
